DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9) in the reply filed on 01 October 2021 is acknowledged. The traversal is on the ground(s) that the process for using the product as claimed can be practiced with a materially same product. This is not found persuasive because claim 1 can be performed without the first-stage detector and the second-stage detector. Claim 10 shows that the first-stage detector receives an output signal of the detection device and outputs a status and a corresponding vital sign and that the second-stage detector performs steps a-g. Steps a-g are also recited in claim 1. Searching for art for multiple stage detectors that perform different steps will require a different search strategy than when searching for art for the method of claim 1, which could be performed with only one stage detector. A reference that is found to meet all the limitations of claim 1 may not meet the limitations set forth in claim 10, which results in a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 are further rejected due to their dependency to claim 1. Claim 1 recites “receiving statuses” in steps a and c. It is unclear as to how these statuses are being obtained. The specification does not provide adequate written support for how these statuses are received. The specification merely states that the status is received, but there is no structure that performs this. The specification is silent as it whether the first-stage detector or the second-stage detector measures the statuses in the first period and/or the second period. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 9 are further rejected due to their dependency to claim 1.
Claim 1 recites “receiving statuses” in steps a and c. It is unclear as to what is measuring these statuses. Clarification is requested.
Claim 1 recites “determining the optimized status as being motion or leave” in step e. However, it is unclear how the method distinguishes between motion and leave. Clarification is requested.
Claim 1 recites the limitation “a corresponding vital sign of the optimized status” in step g. It is unclear what this is. Clarification is requested.
Claims 1-3 and 5-7 recite the term “optimized status.” It is unclear what it means for a status to be “optimized.” Clarification is requested.
Claim 2 recites the limitation “stationary status” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the stationary status” to clarify that this is referring to the stationary status as mentioned in step d of claim 1.
Claim 2 recites “performing the step (c) if a result of the step (b1) is negative” in lines 4-5. However, step (b1) recites “determining whether a percentage of stationary status in the first period is greater than a first threshold.” It is unclear what “negative” means. For examination purposes, “negative” is interpreted as “less than the first threshold.”
The term "very few" in claim 2 is a relative term which renders the claim indefinite. The term “very few" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many motion statuses is considered “very few.” Clarification is requested.
Claim 2 recites “performing the step (c) if a result of the step (b2) is positive” in lines 8-9. It is unclear if the recitation of step (b2) should be step (b1). It is also unclear what “positive” means. For examination purposes, “positive” is interpreted as “greater than the first threshold indicating that the status is stationary.” Furthermore, it is unclear what step (b3) is. Clarification is requested.
Claim 3 recites the limitation “a status percentage” in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the status percentage” to further clarify that the limitation is referring to “status percentage” as mentioned in step (b) of claim 1.
Claim 3 recites the limitation “next time” in line 5. It is unclear what “next time” is. Clarification is requested.
Claim 3 recites “repetitively performing the step (e2) a predetermined number of times” in step (e3). It is unclear if the sliding window is moved to the same “next time” or to a time that is adjacent to the time that the sliding window was previously on. Clarification is requested.
Claim 5 recites “storing the optimized status and the corresponding vital sign.” However, it is unclear where the optimized status and corresponding vital sign are being stored in. For examination purposes, it is interpreted that a memory device is used.
Claim 6 recites “after the step (g) further comprising” in line 1. It is unclear what this means. For examination purposes, line 1 is interpreted as “The method of claim 1, proceeding the step (g), the method further comprising:…”
The term "very weak" in claim 7 is a relative term which renders the claim indefinite. The term "very weak" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “very weak” signals. Clarification is requested.
Claim 7 recites “if a result of the step…is positive” in steps (h2) and (h5). It is unclear what “positive” means. For step (h2), “positive” is interpreted as when the vital sign is very weak. For step (h5), “positive” is interpreted as when the corresponding vital sign is very weak.
Claim 8 recites the limitation “the stable vital sign” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the stable vital signs,” as claim 7 recites that this limitation is plural.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including detecting whether the first period is interfered according to a status percentage in the first period. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The step of processing the vital signs in the third period to obtain a corresponding vital sign of the optimized status, which is step (g) in claim 1, sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea. It is also noted that all the steps recited in the claims do not include a particular machine or structure to perform these steps.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites processing the vital signs, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The processing of the vital signs does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the processed vital signs, nor does the method use a particular machine to perform the abstract idea. There is also no output as the last step is merely processing the vital signs.
Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCombie et al. ‘656 (US Pub No. 2010/0298656) and Moon et al. ‘044 (US Pub No. 2011/0066044) teach measuring vital signs and characterizing their activity states. Harmeyer ‘906 (US Pub No. 2018/0146906) teaches detecting one or more vital signs and detecting patient movement to determine if the patient is awake or asleep. Newberry ‘604 (US Pub No. 2018/0116604) teaches monitoring and recording periods of rest that meet a predetermined threshold of low motion or activity level and measuring vitals of a patient. Jain et al. ‘733 (US Pub No. 2018/0338733) teaches determining a range for each vital sign. Hayes et al. ‘218 (US Pub No. 2016/0022218) teaches monitoring a patient’s heart rate and/or breathing rate to determine if the patient is awake. Halperin et al. ‘438 (US Pub No. 2015/0164438) teaches analyzing  patient’s heart rate to determine if the patient is trying to get out of bed or if the patient has gotten out of bed. Zerhusen et al. ‘984 (US Pub No. 2018/0184984) teaches monitoring a patient’s heart rate and respiration rate to determine if the patient is out of bed. Raisanen ‘701 (US Pub No. 2018/0049701) teaches sensors are used to monitor laying on a bed and particularly leaving the bed of elderly people is well-known in the art. Hiroura et al. ‘026 (US Pub No. 2016/0332026) teaches using a vital sensor to determine if a player is in bed or getting out of bed. Lane et al. ‘268 (US Pub No. 2015/0077268) teaches patient motion in and out of bed can be correlated with vital signs.
None of the prior art teaches or suggests, either alone or in combination, “determining the optimized status as being motion or leave according to dynamic change of the statuses in the second 
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 101 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791